DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “body-” should be “body” for accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “driving unit” in Claims 1-4, 7, and 9, “cleaning unit” in Claims 1, 3, 4, and 6, and “sensing unit” in Claims 1, 7, 8, 10, and 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwahara et al. JP 2013-106820 A (hereafter Iwahara et al.).

Regarding Claim 1, Iwahara et al. anticipates:
1. A robot cleaner (self-propelled vacuum cleaner, Title) comprising: 
a main body (main body 1); 
a driving unit (wheels 2, 2’ driven by independent motors 3 and 3’) configured to move the main body; 
a cleaning unit (suction port body 5 with rotating brush 7 and dust suction port 6) disposed at a front of the main body and configured to perform cleaning; 
a sensing unit (left and right contact sensors 16 and 17, first distance measurement sensor 18, second distance measurement sensor 19, third distance measurement sensor 20, proximity sensors 22 and 22’) configured to sense an obstacle around the main body; and 
a controller (control unit, not labeled) configured to: 
when the sensing unit senses the obstacle (wall corner shown in attached Figure 13 (3c) below), control the driving unit to move the main body forward to bring the main body into a first contact state (shown in attached Figure 13 (3c) below) in which a front end of the cleaning unit cleans a first region (labeled in attached Figure 13 (3c) below) while in contact with the obstacle (see attached Figure 13 (3c) below), 
after moving the main body into the first contact state, control the driving unit to move the main body according to a predetermined connecting operation to bring the main body into a second contact state (shown in attached Figure 13 (3c) below) in which the front end of the cleaning unit cleans a second region (labeled in attached Figure 13 (3c) below) while in contact with the obstacle, and 
control the driving unit to move the main body- so that the first region and the second region are arranged along an outline of the obstacle (shown in attached Figure 13 (3c) below).  


    PNG
    media_image1.png
    654
    1265
    media_image1.png
    Greyscale


Regarding Claim 2, Iwahara et al. anticipates:
2. The robot cleaner of claim 1, wherein the controller (control unit, not labeled) is further configured to control the driving unit (wheels 2, 2’ driven by independent motors 3 and 3’) to move the main body so that the first region (labeled in attached Figure 13 (3c) above) and the second region (labeled in attached Figure 13 (3c) above) partially overlap each other (shown in attached Figure 13 (3c) above) or the first region and the second region are connected to each other (shown in attached Figure 13 (3c) above).  

Regarding Claim 6, Iwahara et al. anticipates:
6. The robot cleaner of claim 1, wherein each of the first region (labeled in attached Figure 13 (3c) above) and the second region (labeled in attached Figure 13 (3c) above) is a region occupied by the cleaning unit when the cleaning unit is in contact with the obstacle (wall corner shown in attached Figure 13 (3c) above)(shown in attached Figure 13 (3c) above).  

Regarding Claim 10, Iwahara et al. anticipates:
10. A method for controlling a robot cleaner (self-propelled vacuum cleaner, Title), comprising: 
sensing, using a sensing unit (left and right contact sensors 16 and 17, first distance measurement sensor 18, second distance measurement sensor 19, third distance measurement sensor 20, proximity sensors 22 and 22’) of the robot cleaner, an obstacle (wall corner shown in attached Figure 13 (3c)) around the robot cleaner; 
when the obstacle is sensed, moving the robot cleaner forward so that a main body of the robot cleaner is brought into a first contact state (shown in attached Figure 13 (3c) below) in which a front end of a suction port of the robot cleaner cleans a first region (labeled in attached Figure 13 (3c) below) while in contact with the obstacle; 
after moving the robot cleaner into the first contact state, moving the robot cleaner in a predetermined connecting operation (moves to be perpendicular to wall corner to optimize cleaning); and   
moving the robot cleaner forward according to the predetermined connecting operation so that the main body of the robot cleaner is brought into a second contact state (shown in attached Figure 13 (3c) below) in which the front end of the suction port cleans a second region (labeled in attached Figure 13 (3c) below) while in contact with the obstacle, 
wherein the second region partially overlaps the first region or the second region is connected to the first region (shown in attached Figure 13 (3c) below).


    PNG
    media_image1.png
    654
    1265
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3-5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwahara et al. JP 2013-106820 A (hereafter Iwahara et al.).

Regarding Claim 3, Iwahara et al. teaches:
3. The robot cleaner of claim 1, wherein the controller (control unit, not labeled) is further configured to control the driving unit (wheels 2, 2’ driven by independent motors 3 and 3’) such that the predetermined connecting operation comprises moving the main body (main body 1) backward (shown in Figure 13 (3d)) to move the front end of the cleaning unit (suction port body 5 with rotating brush 7 and dust suction port 6) away from the obstacle (wall corner shown in attached Figure 13 (3c)), and moving the main body forward to bring the front end of the cleaning unit into contact with the obstacle (as shown in Figures 14 (3e)(3f) and Figure 15 (3g)(3h) the robot cleaner returns to the side wall of the wall corner (obstacle) where it appears to one with ordinary skill in the art at the time of the invention to make contact with the side wall of the corner).  

Regarding Claim 4, Iwahara et al. teaches:
4. The robot cleaner of claim 3, wherein the controller is further configured to: 
when moving the main body (main body 1) backward, control the driving unit (wheels 2, 2’ driven by independent motors 3 and 3’) to move the main body backward in a direction in which a non-cleaned area is present (as shown in Figure 13 3(d), it appears to move backward to a location that was not included in the previous cleaning path figures); and 
when moving the main body forward, control the driving unit to move the main body forward so that the main body is brought into the second contact state (as shown in Figures 14 3(f) and 15 3(g), it appears to make contact with a second surface of the wall corner) in which the front end of the cleaning unit comes into contact with the obstacle (wall corner).  

Regarding Claim 5, Iwahara et al. teaches:
5. The robot cleaner of claim 3, wherein the controller (control unit, not labeled) is further configured to move the main body (main body 1) backward, so that a distance between a center of rotation of the main body and the obstacle is greater than a maximum distance between the center of rotation of the main body and an outermost line of the robot cleaner (shown in Figure 13 (3d)).  


Regarding Claim 11, Iwahara et al. teaches:
11. The method of claim 10, wherein the predetermined connecting operation comprises:
moving the robot cleaner backward so that the front end of the suction port of the robot cleaner moves away from the obstacle (wall corner shown in attached Figure 13 (3c))(shown in Figure 13 (3d)); and 
moving the robot cleaner forward so that the front end of the suction port of the robot cleaner comes into contact with the obstacle (as shown in Figures 14 (3e)(3f) and Figure 15 (3g)(3h) the robot cleaner returns to the side wall of the wall corner (obstacle) where it appears to one with ordinary skill in the art at the time of the invention to make contact with the side wall of the corner).  

Regarding Claim 12, Iwahara et al. teaches:
12. The method of claim 11, wherein the predetermined connecting operation comprises moving the robot cleaner backward in a direction in which a non-cleaned area is present (as shown in Figure 13 3(d), it appears to move backward to a location that was not included in the previous cleaning path figures).  

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwahara et al. JP 2013-106820 A (hereafter Iwahara et al.) in view of Jung US 2018/0028033 (hereafter Jung).

Regarding Claim 7, Iwahara et al. teaches:
 7. The robot cleaner of claim 1, 
wherein the sensing unit (left and right contact sensors 16 and 17, first distance measurement sensor 18, second distance measurement sensor 19, third distance measurement sensor 20, proximity sensors 22 and 22’) is further configured to sense height information related to a height of the obstacle (see discussion below), and   
wherein the controller (control unit, not labeled) is further configured to control the driving unit (wheels 2, 2’ driven by independent motors 3 and 3’) so that the main body (main body 1) performs the predetermined connecting operation (disclosed in Claim 1) when the height of the obstacle is determined based on the height information to be equal to or lower than a predetermined height (see discussion below).  

Iwahara et al. discloses a robot cleaner with multiple sensors for detecting obstacles and optimizing the cleaning path.  Iwahara et al. does not disclose a sensor that this configured to sense height information related to a height of the obstacle to determine if it the height of the obstacle would allow for the device to operate as disclosed.  The reference Jung discloses a robot cleaner 100 that is equipped with an obstacle lower side sensing unit 133 that is configured to sense height information related to the height of the obstacle and convey the information to the controller 170 with the purpose to determine if the device would be able to fit under the obstacle without getting stuck.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Iwahara et al. device to include a sensor as taught by Jung that is configured to sense height information and use that data to determine the proper operation, such as treating the obstacle as a stop or moving under the obstacle, based on the height information being equal to or lower than a predetermined height with the motivation to prevent the device from getting suck under an obstacle which would compromise the ability of the device to operate autonomously.

Regarding Claim 13, Iwahara et al. teaches:
13. The method of claim 10, wherein the sensing of the obstacle around the robot cleaner comprises sensing a height of the obstacle (see discussion below), and 
wherein the predetermined connecting operation takes place when the height of the obstacle is determined to be equal to or lower than a predetermined height (see discussion below).  

Iwahara et al. discloses a robot cleaner with multiple sensors for detecting obstacles and optimizing the cleaning path.  Iwahara et al. does not disclose the method of sensing height information related to a height of the obstacle to determine if it the height of the obstacle would allow for the device to operate as disclosed.  The reference Jung discloses a robot cleaner 100 that is equipped with an obstacle lower side sensing unit 133 that is configured to sense height information related to the height of the obstacle and convey the information to the controller 170 with the purpose to determine if the device would be able to fit under the obstacle without getting stuck.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Iwahara et al. method to include sensing of the height of the obstacle as taught by Jung to determine the proper operation, such as treating the obstacle as a stop or moving under the obstacle, based on the height information being equal to or lower than a predetermined height with the motivation to prevent the device from getting suck under an obstacle which would compromise the ability of the device to operate autonomously.

Claims 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwahara et al. JP 2013-106820 A (hereafter Iwahara et al.) in view of Lee et al. US 2018/0020893 (hereafter Lee et al.).

Regarding Claim 8, Iwahara et al. teaches:
8. The robot cleaner of claim 1, wherein the sensing unit (left and right contact sensors 16 and 17, first distance measurement sensor 18, second distance measurement sensor 19, third distance measurement sensor 20, proximity sensors 22 and 22’) is further configured to
sense location information of the obstacle during the predetermined connecting operation (as described in Claim 1 discussion), and 
based on the location information of the obstacle, write a cleaning map of an area to be cleaned (see discussion below).


Iwahara et al. discloses a robot cleaner with multiple sensors for detecting obstacles and optimizing the cleaning path with the connecting operation as described in Claim 1.  Iwahara et al. does not disclose the writing and storing of the collected sensor data to a cleaning map of the area to be cleaned.  The reference Lee et al. discloses a robot cleaner 100 that is equipped with an obstacle sensors and a controller configured to create a 3D obstacle map with the purpose to more efficiently clean an area.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Iwahara et al. device to include the writing and storing of a 3D obstacle map as taught by Lee et al. with the motivation to improve the device efficiency and maximize the battery life by reducing the time it takes to recreate the cleaning path from scratch.

Regarding Claim 9, Lee et al. teaches:
9. The robot cleaner of claim 8, further comprising a memory (memory 115) configured to store the cleaning map (3D obstacle location information), 
wherein the controller (controller 110) is further configured to, based on the cleaning map, control the driving unit so that the main body approaches the obstacle and moves along the outline of the obstacle (Paragraphs [0222]-[0227] and Figure 15).  
	
Regarding Claim 14, Iwahara et al. teaches:
14. The method of claim 10, further comprising sensing a location of the obstacle with the sensing unit (using left and right contact sensors 16 and 17, first distance measurement sensor 18, second distance measurement sensor 19, third distance measurement sensor 20, proximity sensors 22 and 22’) of the robot cleaner and writing a cleaning map of an area to be cleaned based on the location of the obstacle (see discussion below).  

Iwahara et al. discloses a method of operating a robot cleaner with multiple sensors for detecting obstacles and optimizing the cleaning path with the connecting operation as described in Claim 10.  Iwahara et al. does not disclose the writing and storing of the collected sensor data to a cleaning map of the area to be cleaned.  The reference Lee et al. discloses a method of operating a robot cleaner 100 that is equipped with obstacle sensors and a controller to create a 3D obstacle map with the purpose to more efficiently clean an area.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Iwahara et al. operation to the method of writing and storing of a 3D obstacle map as taught by Lee et al. with the motivation to improve the device efficiency and maximize the battery life by reducing the time it takes to recreate the cleaning path from scratch.

Regarding Claim 15, Lee et al. teaches:

15. The method of claim 14, further comprising moving the robot cleaner (robot cleaner 100) along an outline of the obstacle based at least in part on the cleaning map (3D obstacle location information)(Paragraphs [0222]-[0227] and Figure 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with obstacle sensor arrangements and methods of cleaning around obstacles.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723